640 So. 2d 1325 (1994)
Robert BEOH et al.
v.
Charles E. WATKINS, Allstate Insurance Company et al.
Charles WATKINS
v.
SEWERAGE AND WATER BOARD OF NEW ORLEANS, et al.
Richard SHORTY, et al.
v.
Charles WATKINS, Allstate Insurance Company, et al.
No. 94-C-1086.
Supreme Court of Louisiana.
June 24, 1994.
PER CURIAM.
Granted. Judgment of the court of appeal is vacated and set aside for reasons assigned by Judge Landrieu in his dissenting opinion. In a bifurcated trial, the litigant tried by the judge is entitled to have the judge make an independent determination of liability and damages without influence by the jury's determination. Case remanded to the court of appeal to conduct a de novo review of the record without giving deference to the decision of the trial judge.
WATSON, HALL and ORTIQUE, JJ., would deny the application.
DENNIS, J., not on panel.